     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KING RANGE, JR.,

                Plaintiff,

         -versus-                           No. 17 Civ. 149 (LAP)

230 WEST 41st STREET LLC, HAT                        ORDER
TRICK PIZZA, INC., DOMINO’S
PIZZA LLC, and DOMINO’S PIZZA
FRANCHISING LLC

                Defendants.

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Plaintiff King Range, Jr. brings this action against

Defendants Domino’s Pizza LLC, Domino’s Pizza Franchising LLC

(together, “Domino’s”), 230 West 41st Street LLC (“230 West”),

and Hat Trick Pizza, Inc. (“Hat Trick”), asserting claims for

common law negligence and violations of Title III of the

Americans with Disabilities Act (“ADA”), the New York State

Human Rights Law (“NYSHRL”), the New York City Human Rights Law

(“NYSHRL”), and the New York State Civil Rights Law (“NYSCRL”).

(See Complaint dated Jan. 9, 2017 (“Compl.”) [dkt. no. 1].)            In

his lawsuit, Plaintiff, who uses a wheelchair, challenges the

adequacy of access to a Domino’s pizza restaurant Hat Trick

operates in a building owned by 230 West.

    Defendants have all moved for summary judgment.          Hat Trick

and 230 West together seek (i) dismissal with prejudice of the

claims under Title III of the ADA, the NYSCRL, and for common


                                    1
       Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 2 of 22



law negligence, and (ii) dismissal of the claims under the

NYSHRL and NYCHRL to the extent they seek injunctive relief.

(See Notice of Motion for Summary Judgment, dated Feb. 7, 2020

[dkt. no. 80].)     Domino’s seeks dismissal of all claims against

it with prejudice.      (See Notice of Motion for Summary Judgment,

dated Feb. 7, 2020 [dkt. no. 103].)          For the reasons set forth

below, Hat Trick and 230 West’s motion is GRANTED in part and

DENIED in part, and Domino’s motion is GRANTED in full.

  I.     BACKGROUND

       The Property.    230 West owns a building located on West

40th Street in Manhattan, which it acquired in 2004.

(Plaintiff’s Rule 56.1 Counterstatement, dated Mar. 11, 2020

(“Pl. 56.1”) [dkt. no. 97] ¶ 7.)          On the Building’s ground

floor, there is a Domino’s pizza shop (the “Store”) operated by

Hat Trick.     (Id. ¶ 11.)     The concrete slab of the Store is above

the grade of the sidewalk by about one to two feet, and two non-

wheelchair-accessible steps connect the Store to the sidewalk

outside.     (Id. ¶¶ 19-20.)

       Hat Trick became a commercial tenant of 230 West in April

2002, and when it moved into the building, it built out the

Domino’s pizza shop.      (Id. ¶ 25.)      This involved erecting a new

storefront with new glass and framing and replacing double doors

at the entrance with a new, wider single door.          (Id. ¶ 28;

Declaration of Glen H. Parker, dated Mar. 11, 2020 [dkt. no.

96], Ex. 1 at 64-65.)        Hat Trick also used sheetrock to patch up

                                      2
       Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 3 of 22



a second door that had previously connected the inside of the

Store to the adjacent lobby in the building.          (Pl. 56.1 ¶¶ 29-

30.)     When that second entrance was sealed, there was a step

between the public sidewalk and the building lobby.           (Id. ¶ 31.)

That step was removed between 2006 and 2008 as part of

renovations to the lobby, which is now level with the sidewalk.

(Id. ¶ 32.)    Although the second entrance to the Store is now

closed on one side, the door frame previously connecting the

Store and lobby still exists today.        (Id. ¶ 30.)

       Hat Trick remodeled the Store again in 2014-15 so it would

comply with requirements imposed by the Domino’s franchisor.

(Id. ¶ 40.)    These renovations involved changing the tile

flooring in the customer service area and installing a “diamond

plate” surface at the entrance steps to protect the tile’s edge.

(Id. ¶ 46.)    Hat Trick also updated the customer seating,

changed the laminate on countertops, and installed new exterior

signs.    (Id. ¶ 47.)    Although Hat Trick considered installing an

interior ramp as part of the 2014-15 renovations, it never

implemented the plan.      (Id. ¶¶ 42-43.)     Over the course of its

history, Hat Trick had made a few other changes to the Store,

including installing new pizza ovens, upgrading employee work

stations, modifying décor, lighting, and branding, and making

various back-of-house improvements.        (Id. ¶ 50.)




                                      3
       Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 4 of 22



       Role of Domino’s Defendants.       Domino’s itself has no role

in operating the Store.      Hat Trick’s right to use Domino’s

branding and operate the Store derive from a franchise agreement

it entered with Domino’s Pizza Franchising LLC.           (Domino’s Pizza

Rule 56.1 Statement, dated Feb. 7, 2020 (“Domino’s 56.1”) [dkt.

no. 104] ¶ 4.)     Under that agreement, Hat Trick agreed to

“operate the Store in full compliance with all applicable laws,

regulations and ordinances.”        (Id. ¶ 5.)   Domino’s has no

interest in Hat Trick, plays no role in its day-to-day

operations, and does not own, lease, or manage the Store in any

way.     (Id. ¶¶ 7-10.)

       Plaintiff’s Visit to the Store.       Plaintiff has had cerebral

palsy since birth and uses an electric wheelchair to move

around.     (Pl. 56.1 ¶¶ 3-4.)     Sometime in 2016, Plaintiff went to

the movies in Times Square and, after the movie ended, traveled

to the Store.     (Id. ¶¶ 54-56.)     Upon arriving, he saw the

stepped entrance, became upset, and left for a nearby

McDonald’s.     (Id. ¶¶ 58, 64.)     Plaintiff did not remain outside

the Store for more than two minutes.         (Id.)   He did not try to

communicate with the Store’s employees about the step or to ask

them if there was a portable ramp he could use to enter.            (Id.

¶¶ 61-62.)     After his attempted visit, Plaintiff never contacted

Defendants about his experience and has never returned to the

Store.     (Id. ¶¶ 63-65.)




                                      4
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 5 of 22



    Accessibility Proposals.      In their summary judgment papers,

the parties offer several proposals for remediating the Store’s

stepped front entrance and facilitating wheelchair access.

First, Defendants engaged an architect and structural engineer

who determined that installing a platform lift would be the most

cost-effective and minimally intrusive option.          (Id. ¶¶ 87-93.)

The platform lift project would require removing 81 square feet

of concrete slab, severing rebar connections, installing steel

reinforcements beneath the floor, purchasing and installing the

lift, and replacing elements of the storefront entrance.             (See

id. ¶¶ 95-108).   The two contractors who placed bids on the

platform lift project priced the work at $199,000 and $233,230,

which excluded certain expenses, including, among other things,

the costs of relocating mechanical, electrical, and plumbing

connections in the altered area.         (Id. ¶¶ 113-16.)

    Plaintiff also engaged an architect to prepare plans for

remediating the front entrance.         (Id. ¶ 119.)   Plaintiff’s

architect proposed two designs for installing a permanent ramp

at the property, both of which would require raising the public

sidewalk.   (Id. ¶¶ 123-25.)    Plaintiff’s proposals, however, are

half-baked at best.    For example, Plaintiff’s architect

testified that his proposals would involve altering the

property’s concrete slab, which would require consultation with

a structural engineer, but Plaintiff did not engage a structural




                                    5
        Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 6 of 22



engineer in formulating the proposals.           (See id. ¶¶ 129-36;

Declaration of John W. Egan, dated Feb. 7, 2020 [dkt. no. 83],

Ex. I at 19:2-20:4, 75:2-12, 99:5-9.)           Similarly, Plaintiff’s

architect did not know if his design would be workable as it

relates to the tenant located next to the Store, and for one of

the proposals, he failed to design the ramp with the required 5-

foot bottom landing.       (Pl. 56.1 ¶¶ 150-53.)      Other than

Plaintiff’s architect’s testimony that, in his view, it would

not be “ostentatiously expensive” to remediate the Store’s front

entrance, Plaintiff failed to provide any estimate of the cost

of implementing his proposals.         (Id. ¶¶ 143-47.)

  II.     LEGAL STANDARDS

          a. Summary Judgment

    Under Rule 56, the “court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”     Fed. R. Civ. P. 56(a).        “The movant bears the burden

of demonstrating the absence of a genuine dispute of fact, . . .

and, to award summary judgment, the court must be able to find

after drawing all reasonable inferences in favor of a non-movant

that no reasonable trier of fact could find in favor of that

party.”     Palmer/Kane LLC v. Rosen Book Works LLC, 204 F. Supp.

3d 565, 568 (S.D.N.Y. 2016) (citation and internal quotation

marks omitted).      A fact is “material” if it “might affect the

outcome of the suit under the governing law.”           Anderson v.


                                       6
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 7 of 22



Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).        When the

nonmoving party bears the burden of proof on an issue, “the

moving party may simply point out the absence of evidence to

support the nonmoving party’s case.”       Nora Beverages, Inc. v.

Perrier Grp. of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998)

(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)).

       b. Title III of the ADA and NYSHRL

    Title III of the ADA prohibits discrimination “on the basis

of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations

of any place of public accommodation.”       42 U.S.C. § 12182(a).

To establish an ADA claim, the plaintiff must prove “(1) that

[he] is disabled within the meaning of the ADA; (2) that

defendants own, lease, or operate a place of public

accommodation; and (3) that defendants discriminated against

[him] by denying [him] a full and equal opportunity to enjoy the

services defendants provide.”     Camarillo v. Carrols Corp., 518

F.3d 153, 156 (2d Cir. 2008) (citing 42 U.S.C. § 12182(a)).

    This case involves two forms of alleged discrimination

under the ADA.   First, where a “public accommodation” has made

“alterations” to its facility in a way “that affects or could

affect the usability of the facility or part thereof,”

discrimination includes “a failure to make [the] alterations in

such a manner that, to the maximum extent feasible, the altered

portions of the facility are readily accessible to and usable by

                                    7
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 8 of 22



individuals with disabilities, including individuals who use

wheelchairs.”   42 U.S.C. § 12183(a)(2); see also Roberts v.

Royal Atl. Corp., 542 F.3d 363, 368 (2d Cir. 2008).         Second,

discrimination includes “a failure to remove architectural

barriers . . . in existing facilities . . . where such removal

is readily achievable.”    42 U.S.C. § 12182(b)(2)(A)(iv); see

also Roberts, 542 F.3d at 368-69.        Removing an architectural

barrier is “readily achievable” under the ADA when it is “easily

accomplish[ed] and able to be carried out without much

difficulty or expense.”    42 U.S.C. § 12181(9).1

       c. NYCHRL

    The NYCHRL makes it unlawful for proprietors of “public

accommodation[s] . . . directly or indirectly [t]o refuse,

withhold from or deny to such [disabled] person the full and

equal enjoyment, on equal terms and conditions, of any of the

accommodations, advantages, services, facilities or privileges

of the place or provider of public accommodation.”         N.Y.C.

Admin. Code § 8-107(4)(a)(1)(a).        The NYCHRL requires “any

person prohibited by the [law] from discriminating on the basis

of disability [to make] reasonable accommodation to enable a

person with a disability to . . . enjoy the right or rights in

1    Claims under the NYSHRL are subject to same legal standard
imposed by Title III of the ADA. See Rodal v. Anesthesia Grp.
of Onondaga, 369 F.3d 113, 117 n.1 (2d Cir. 2004) (“New York
State disability discrimination claims are governed by the same
legal standards as federal ADA claims.”).



                                    8
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 9 of 22



question provided that the disability is known or should have

been known by the covered entity.”      Id. § 8-107(15)(a).

    Despite its similarities to the ADA, the NYCHRL requires

“an independent liberal construction analysis in all

circumstances, even where state and federal civil rights laws

have comparable language.”     Williams v. N.Y.C. Hous. Auth., 872

N.Y.S.2d 27, 31 (N.Y. App. Div. 2009); see also, e.g., Ya-Chen

Chen v. City Univ. of N.Y., 805 F.3d 59, 75 (2d Cir. 2015)

(“[C]ourts must analyze NYCHRL claims separately and

independently from any federal and state law claims, construing

[its] provisions ‘broadly in favor of discrimination plaintiffs

to the extent that such a construction is reasonably possible.’”

(quoting Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715

F.3d 102, 109 (2d Cir. 2013)).

  III. DISCUSSION

    As explained below, Domino’s summary judgment motion is

granted in full, and Hat Trick and 230 West’s motion is granted

in part and denied in part.

       a. Domino’s Motion

    Domino’s seeks summary judgment on all claims against it.

Plaintiff did not oppose Domino’s motion and has proffered no

evidence from which reasonable jurors could find Domino’s liable

on any cause of action.     Indeed, Domino’s submissions make clear

that it had no role in operating the restaurant at issue here

and that it does not own, lease, or manage the Store in any way.


                                    9
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 10 of 22



(See Domino’s Memorandum of Law, dated Feb. 7, 2020 [dkt. no.

107] at 3-6.)   Accordingly, the Court grants Domino’s motion for

summary judgment in its entirety.

       b. Hat Trick and West 230’s Motion2

            i. ADA Claims

                   (A)   “Alterations” Claim

     Defendants first seek summary judgment on Plaintiff’s ADA

claim based on alleged “alterations” to the Store.          (See

Memorandum of Law, dated Feb. 7, 2020 (“Def. Br.”) [dkt. no. 88]

at 5-8.)   The parties dispute whether changes made to the

property over the years qualify as “alterations” under the ADA,

and, if they are alterations, whether they were made accessible

to the “maximum extent feasible.”        See 42 U.S.C. § 12183(a)(2).

The disputed changes include remodeling Hat Trick did in 2002

after taking possession of the Store -- including replacing the

storefront, removing exterior double doors and installing a

wider, single-leaf door, installing new glass and finishes, and

sealing off a second, interior entrance that previously

connected the Store to the adjacent building lobby -- as well as a

second round of remodeling about ten years later, when Hat Trick

installed diamond plating over the floor near the entrance,

changed laminated countertops, and replaced exterior signage.


2
     For simplicity, the term “Defendants” refers to Hat Trick
and West 230, but not Domino’s, in this section of the order.



                                    10
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 11 of 22



(See Plaintiff’s Memorandum of Law in Opposition, dated Mar. 12,

2020 (“Opp.”) [dkt. no. 99] at 6-9.)3

     The ADA’s implementing regulations define the term

“alteration” as “a change to a place of public accommodation or

a commercial facility that affects or could affect the usability

of the building or facility or any part thereof.”           28 C.F.R.

§ 36.402(b).   Alterations include “remodeling, renovation,

rehabilitation, reconstruction, historic restoration, changes or

rearrangement in structural parts or elements, and changes or

rearrangements in the plan configuration of walls and full-

height partitions.”    28 C.F.R. § 36.402(b)(1).         The regulation

goes on to explain that “[n]ormal maintenance, reroofing,

painting or wallpapering, asbestos removal, or changes to the

mechanical and electrical systems are not alterations unless

they affect the usability of the building.”        Id.     “Even a

relatively inexpensive or localized modification may, however,

so fundamentally change the use of a facility that we would

regard it as an alteration, particularly if it affects the




3
     In discussing alleged alterations, Plaintiff also notes
that while Hat Trick was a tenant, the “the sidewalk connecting
the Domino’s entrance and the Building” was replaced. (Opp. at
9.) Plaintiff has adduced no evidence, however, regarding who
was responsible for that project or made any meaningful argument
as to how it supports liability against Defendants under the
ADA’s “alterations” standard. (See id.) The Court therefore
will not address whether replacing the sidewalk constituted a
covered alteration under the ADA.

                                    11
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 12 of 22



purpose, function, or underlying structure of the facility.”

Roberts v. Royal Atl. Corp., 542 F.3d 363, 370 (2d Cir. 2008).

    If a modification qualifies as an alteration, the Court

must then assess whether the “alteration was made readily

accessible and usable to disabled individuals to the ‘maximum

extent feasible.’”     Id. at 371 (quoting 42 U.S.C.

§ 12183(a)(2)).    Under the ADA’s “maximum extent feasible”

requirement, alterations must be made accessible “except where

providing [accessibility] would be ‘virtually impossible’ in

light of the ‘nature of an existing facility.’”         Id. (quoting 28

C.F.R. § 36.402(c)).     “Only if there is some characteristic of

the facility itself that makes accessibility ‘virtually

impossible,’ then, may the provision of access be excused.”             Id.

at 372.   A court’s assessment of whether an alteration was made

accessible to the maximum extent feasible “must be made with

respect to the state of the facility before the alterations in

question were made, rather than the facility’s post-alteration

state.”   Id.

    Applying those principles here, the Court concludes that

reasonable jurors could find that three of Hat Trick’s

modifications qualify as alterations.       Specifically, replacing

the exterior double doors with a single door, sealing up the

second entrance, and installing a new steel floor plate all

could affect the usability of the premises and the ability of




                                    12
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 13 of 22



disabled persons to enter or move throughout the space.          See,

e.g., De la Rosa v. 597 Broadway Dev. Corp., No. 13 Civ. 7999

(LAK) (MHD), 2015 WL 7351540, at *10 (S.D.N.Y. Aug. 4, 2015)

(closure of wall opening “plainly reflects a change in the

‘usability’ of the space, and that alone should suffice to

qualify the closure as an alteration”), report and

recommendation adopted in part, 2015 WL 7308661 (S.D.N.Y. Nov.

19, 2016); Davis v. John S. Ciborowsku Family Trust, No. 11 Civ.

436 (PB), 2013 WL 1410007, at *2-3 (D.N.H. Apr. 8, 2013) (noting

that DOJ guidance characterizes “a change of flooring” as an

alteration “because it can affect the ability of a person in a

wheelchair to travel throughout the store” and states that “the

width of the door and the placement of hardware on [a] door can

affect usability”).    The remaining changes -- e.g., replacing

signage, storefront glass, and interior laminates -- were all

purely cosmetic and therefore could not affect usability or

qualify as alterations.4


4
     On a related issue, Defendants move for summary judgment on
Plaintiff’s claim alleging that Defendants altered areas of the
Store that contained a “primary function,” which would have
required Defendants to make the “path of travel” to that area
ADA compliant, subject to certain limitations. (See Def. Br. at
7-8; see also Complaint dated Jan. 9, 2017 [dkt. no. 1] ¶¶ 18,
47.) Because Plaintiff has not responded to Defendants’
arguments regarding the “primary function” claim, the Court
dismisses that claim as abandoned. See, e.g., Marache v. Akzo
Nobel Coatings, Inc., No. 08 Civ. 11049 (SHS) (AJP), 2010 WL
908467, at *15 (S.D.N.Y. Mar. 12, 2020) (collecting cases
dismissing claims raised in the complaint but not addressed in
plaintiff’s response to a summary judgment motion).

                                    13
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 14 of 22



     Defendants are nevertheless entitled to summary judgment on

the ADA alterations claim because no triable issue remains on

the second part of the analysis -- i.e., whether the alterations

were made accessible to disabled people “to the maximum extent

feasible.”   No reasonable juror could conclude that the alleged

alterations could have been done in a way that would have

facilitated wheelchair access to the Store.        The inability of

wheelchair users to enter the Store derives entirely from the

elevation difference between the Store’s floor and the outside

sidewalk; it has nothing to do with the steel plating on the

floor, the single-leaf door at the entrance, or any other

alleged alterations to the property.       Given the elevation

difference, “the nature of [the] existing facility ma[de] it

virtually impossible to comply fully with [the] accessibility

standards through [the] planned alteration[s].”         See 28 C.F.R.

§ 36.402(c); see also Roberts, 542 F.3d at 372 (explaining that

“if a doorway is altered but the hallways leading to and from

the doorway remain unaltered and too narrow for wheelchairs,

this would seem to be the sort of ‘technical infeasibility’ that

would excuse a failure to provide accessibility” (citation

omitted)).   Because Defendants could not have made the Store

wheelchair accessible by altering the flooring or storefront,

those alterations do not give rise to liability here.




                                    14
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 15 of 22



     The same is true with respect to the closure of the second

entrance that previously connected the Store to the adjacent

lobby.     When Hat Trick sealed that entrance, there was no way

for wheelchair users to access it, as there was a step between

the public sidewalk and the building’s lobby.         (See Pl. 56.1 ¶¶

31, 39).    Although that step was ultimately removed and

wheelchair users can now enter the lobby, that does not support

liability because the Court must analyze accessibility issues

“with respect to the state of the facility before the

alterations in question were made.”       Roberts, 542 F.3d at 372.

When the alterations were made, there was no wheelchair

accessible route to the second entrance.        Accordingly, the Court

grants summary judgment on the alteration claims.5

                    (B)   ADA “Readily Achievable” Claim

     Defendants next seek summary judgment on Plaintiff’s ADA

claim regarding Defendants’ alleged failure to remove barriers

to wheelchair access.     (See Def. Br. at 8-17).      As noted above,

discrimination under the ADA includes the “failure to remove

architectural barriers . . . where such removal is readily

achievable.”    42 U.S.C. § 12182(b)(2)(A)(iv).       The ADA defines

5
     Plaintiff also contends that Defendants’ closing the second
entrance violated the ADA’s prohibition on alterations that
decrease wheelchair access. (See Opp. at 8-9 (citing 28 C.F.R.
Pt. 36, App. D § 4.1.6(1)(a), 28 C.F.R. § 36.211(a)).) When the
door was sealed, however, it had no effect whatsoever on
wheelchair users’ ability to enter the Store because the outside
step would have prevented them from reaching that door in the
first place. Plaintiff’s argument therefore fails.

                                    15
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 16 of 22



“readily achievable” as “easily accomplishable and able to be

carried out without much difficulty or expense.”         42 U.S.C.

§ 12181(9).     In determining whether a remediation is “readily

achievable,” the Court considers factors including, among other

things, the cost of the remediation, the financial resources of

the facility, and the impact the remediation would have on the

facility’s operation.     See id. § 12182(9)(A)-(D).

    Under the ADA, the plaintiff bears the initial burden of

demonstrating that the removal of an architectural barrier is

readily achievable.     Roberts v. Royal Atl. Corp., 542 F.3d 363,

372 (2d Cir. 2008).     To discharge that burden, the plaintiff

must “articulate a plausible proposal for barrier removal, ‘the

costs of which, facially, do not clearly exceed its benefits.’”

Id. at 373 (quoting Borkowski v. Valley Cent. Sch. Dist., 63

F.3d 131, 138 (2d Cir. 1995)).       Although neither a plaintiff’s

“estimates nor the proposal are required to be exact or

detailed,” id., the “plaintiff must provide at least some

estimate of costs,”     Kriesler v. Second Ave. Diner Corp., No. 10

Civ. 7592 (RJS), 2012 WL 3961304, at *7 (S.D.N.Y. Sept. 11,

2012) (citing Roberts, 542 F.3d at 377-78).        If the plaintiff

meets its prima facie burden, “the burden shifts to the

defendant to establish that the costs of a plaintiff’s proposal

would in fact exceed the benefits.”       Id. (citing Roberts, 542

F.3d at 373).




                                    16
        Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 17 of 22



    In opposing summary judgment, Plaintiff advances five

proposals for removing the obstacles to wheelchair access at the

Store.     (See Opp. at 12.)     As explained below, one of these

proposals withstands summary judgment, while the rest do not.

                      1. Reopening the Second Entrance

    Plaintiff first proposes reopening the second entrance to

the Store through the adjacent building lobby, which Hat Trick

closed up with sheetrock when it took possession of the property

in 2002.     (Opp. at 12, 14-15.)      Reasonable jurors could find

this proposal to be “readily achievable” under the ADA.

Although Defendants contend that summary judgment should issue

because Plaintiff failed to provide a cost estimate for removing

the sheetrock, that project is a “plausible, simple” remedy

similar to those accepted elsewhere without an estimate on cost.

See Celeste v. East Meadow Union Free Sch. Dist., 373 Fed. App’x

85, 88 (2d Cir. 2010) (remediation proposals included fixing

curb cuts, cleat cleaners, and pavement).           Defendants have not

established as a matter of law that the costs of reopening the

second entrance would exceed the benefits.           Summary judgment is

therefore denied with respect to this proposal.

                      2. Installing a Platform Lift

    Plaintiff next points to the design plans prepared by

Defendants’ architect and engineer for installing a platform

lift.     (See Opp. at 12, 18-19.)      As set forth in Defendants’

submissions, installing a lift would involve significant


                                       17
      Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 18 of 22



structural interventions, would cost between $199,000 and

$233,000 to complete even before accounting for the costs of

geotechnical tests, relocating pipes and connections, and the

losses from business interruption, and would require Hat Trick

to close the Store for several weeks.        (See, e.g., Def. Br. at

3.)   In terms of both cost and scope, that project is an

enormous undertaking that no reasonable juror would regard as

“easily accomplishable and able to be carried out without much

difficulty or expense.”      42 U.S.C. § 12181(9).      Because the

undisputed facts show that the platform lift’s costs clearly

outweigh its benefits, Plaintiff cannot meet his prima facie

burden under the standard for “readily achievable” barrier

removal, and summary judgment is therefore granted with respect

to the lift proposal.      See Borkowski, 63 F.3d at 140

(“[D]istrict courts [may] grant summary judgments for defendants

in cases in which the plaintiff’s proposal is either clearly

ineffective or outlandishly costly.”).

                    3. Plaintiff’s Remaining Proposals

      Plaintiff’s final three proposals include: (i) installing a

ramp from the Store’s interior first step and lifting the

sidewalk or installing a platform lift; (ii) installing a ramp

from the sidewalk into the Store according to designs prepared

by Plaintiff’s architect; or (iii) raising the sidewalk so that

it is level with the floor of the Store.         (See Opp. at 12.)




                                     18
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 19 of 22



    With regard to each of these proposals, Plaintiff has not

satisfied his prima facie burden of suggesting a “plausible”

plan, “the costs of which, facially, do not clearly exceed its

benefits.”    See Roberts, 542 F.3d at 373 (quoting Borkowski v.

Valley Cent. Sch. Dist., 63 F.3d at 138).        Plaintiff provides

virtually no information regarding the first two proposals, and

although his architect supplied designs for the ramp

contemplated in the third proposal, those designs are

incomplete, in some respects erroneous, and unaccompanied by

even a general cost estimate.      Unlike removing sheetrock from a

doorway, installing ramps and raising sidewalk are not “simple,”

“de minimis” solutions that appear facially plausible and cost-

effective.    See Celeste, 373 Fed. App’x at 88.       Because

Plaintiff failed to offer sufficient evidence to evaluate the

plausibility and costs of these proposals, his claim that they

are readily achievable amounts to the same “rank speculation”

rejected by other courts.     See Kreisler v. Second Ave. Diner

Corp., No. 10 Civ. 7592 (RJS), 2012 WL 3961304, at *8 (S.D.N.Y.

Sept. 11, 2012).    Accordingly, the Court grants summary judgment

with respect to Plaintiff’s final three proposals.

             ii.   NYSHRL Claim

    The parties agree that the same standard governs the NYSHRL

and ADA claims, and that the NYSHRL claim “rises or falls with

the ADA claim.”    Dicarlo v. Walgreens Boot All., Inc., No. 15

Civ. 2919 (JPO), 2016 WL 482982, at *2 (S.D.N.Y. Feb. 5, 2005)

                                    19
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 20 of 22



(citing Krist v. Kolombos Rest., Inc., 688 F.3d 89, 97 (2d Cir.

2012)).   Accordingly, Defendants’ motion for summary judgment on

the NYSHRL claim for injunctive relief is granted to the same

extent as their motion regarding the ADA claim.

          iii.     NYCHRL Claim

    Defendants make two arguments for summary judgment on the

NYCHRL claim.    First, they contend that the NYCHRL claim for

disparate impact and aiding and abetting liability should be

dismissed because “there are no relevant distinctions” between

the NYCHRL and the ADA.     (Def. Br. at 18.)     But this single

sentence is the only time in Defendants’ briefing in which they

mention theories of disparate impact and aiding and abetting

liability under any statutory framework.        Because Defendants’

argument on this point is insufficiently developed for the Court

to assess its merits, it provides no basis for summary judgment.

    Next, Defendants contend that the NYCHRL claim based on

their alleged failure to provide Plaintiff a reasonable

accommodation fails because they had no notice of Plaintiff’s

disability.     (Def. Br. at 18-19; Reply Memorandum of Law, dated

Apr. 16, 2020 [dkt. no. 102] at 9-10.)       The NYCHRL requires

anyone covered by the statute to “make reasonable accommodation

to enable a person with a disability to . . . enjoy the right or

rights in question provided that the disability is known or

should have been known by the covered entity.”         N.Y.C. Admin.

Code § 8-107(4)(15)(a) (emphasis added).        Here, it is undisputed

                                    20
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 21 of 22



that before Plaintiff filed this lawsuit, Defendants had no

notice that he ever visited the Store, much less that he was

disabled.   (See Pl. 56.1 ¶¶ 57-65.)      Although Plaintiff cites

cases holding that disabled individuals do not need to request

an accommodation affirmatively, those cases involved situations

in which the plaintiff’s disability and need for an

accommodation were obvious.      See Nande v. JP Morgan Chase & Co.,

851 N.Y.S.2d 59 (Table), 2007 WL 2792155, at *4 (N.Y. Sup. Ct.

Sept. 21, 2007) (noting that the duty to provide an

accommodation under the NYCHRL “cannot arise if the employer is

unaware of the disability”); see also, e.g., Brown v. Cnty. of

Nassau, 736 F. Supp. 2d 602, 618-19 (E.D.N.Y. 2010) (noting that

under the ADA “it is well settled that a request for an

accommodation is not required where the disabled individual’s

need for an accommodation is obvious”).        Here, Plaintiff and his

disability were both unknown to Defendants.        Accordingly, the

Court grants summary judgment on Plaintiff’s claim for failure

to provide a “reasonable accommodation” under the NYCHRL.

            iv. Negligence and NYSCRL Claims

    Defendants also seek summary judgment on Plaintiff’s claims

for common law negligence and violations of the NYSCRL.

Plaintiff withdrew those claims in his opposition brief, and

they are therefore dismissed.      (See Opp. at 2.)




                                    21
     Case 1:17-cv-00149-LAP Document 109 Filed 06/05/20 Page 22 of 22



  IV.   CONCLUSION

    To the extent they are not addressed above, the Court has

considered the parties’ remaining arguments and finds them

unavailing.   For the foregoing reasons, Domino’s summary

judgment motion is GRANTED in full.        Hat Trick and 230 West’s

motion is GRANTED with respect to the claims for negligence,

violations of the NYSCRL, and for injunctive relief under (i)

the ADA for alleged alterations; (ii) the ADA and NYSHRL based

on removal of access barriers via proposals 2-5 on page 12 of

Plaintiff’s opposition brief; and (iii) the NYCHRL for failure

to provide a reasonable accommodation.        Hat Trick and 230 West’s

motion for summary judgment is otherwise DENIED.         The Clerk of

the Court shall close the open motions [dkt. nos. 80, 103.]



SO ORDERED.



Dated: June 5, 2020
       New York, New York
                                         ____________________________
                                         LORETTA A. PRESKA
                                         SENIOR U.S. DISTRICT JUDGE




                                    22
